Exhibit June 7, 2010 NEWS RELEASE EL GALLO RECOGNIZED AS SINALOA’S “DISCOVERY OF THE YEAR” TORONTO, ONTARIO (June 7, 2010) US GOLD CORPORATION (NYSE Amex: UXG) (TSX: UXG) is pleased to announce the Company’s El Gallo Project has been recognized as Sinaloa’s "Discovery of the Year". This recognition is presented by The Government of Sinaloa through the Mexico’s Ministry of Economic Development to the exploration company with the most significant mineral discovery in Sinaloa State, during the previous year. “It’s been less than two years since our prospecting team took the first rock samples.
